Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-1-2001

USA v. Pressler
Precedential or Non-Precedential:

Docket 00-1824




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"USA v. Pressler" (2001). 2001 Decisions. Paper 254.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/254


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                     Nos. 00-1824 and 00-2588
                      _______________________

                     UNITED STATES OF AMERICA

                                v.

           DANIEL E. PRESSLER, Appellant in No. 00-1824


                     UNITED STATES OF AMERICA

                                v.

           SCOTT SHREFFLER, Appellant in No. 00-2588
             _______________________________________

          On Appeal From the United States District Court
              For the Middle District of Pennsylvania
             (D.C. Crim. No. 99-cr-00133-7 and 00133-8)
           District Judge: Honorable William W. Caldwell
             _________________________________________

                       Argued: March 8, 2001

          Before: BECKER, Chief Judge, McKEE and STAPLETON
                          Circuit Judges.
                   (Opinion Filed: July 2, 2001)
                      ________________________

                      ORDER AMENDING OPINION
                   ____________________________

     The slip opinion in the above case filed July 2, 2001 is amended as
follows:

     1.   On page 10, line 7, substitute the word "within" for the word
"with."

     2. On page 10, line 13, the correct phrase should read "the
defendant was a
member of a conspiracy."

     3. On page 10, footnote 3, line 8, add the word "attended" before
"two significant
social events."

     4. On page 12, footnote 4, line 6, delete the period after the word
"trade."
     5. On page 15, line one, add the word "and" before the word
"people."

    6.   On page 22, lines 3-4, delete the reference to (Pr. App. 51.) .

                             BY THE COURT:


                             /s/Edward R. Becker
                             _________________________
                             Chief Judge

DATED:   October 31, 2001
                             MEMORANDUM

DATE:      October 9, 2001

TO:        Susan Acerba, Case Manager

FROM:      Judge Becker

RE:        United States v. Pressler and Shreffler, Nos. 00-1824 and 00-
2588


     Please file enclosed Unpublished Order Amending Opinion in the above
captioned
case.



                              Sincerely,



                              Edward R. Becker

ERB:afr

       cc: Judge McKee
       Judge Stapleton
       Marcy Waldron
       Trish Coleman